


Exhibit 10.2


VECTREN CORPORATION
AT RISK COMPENSATION PLAN
STOCK UNIT AWARDS
AWARD AGREEMENT
(OFFICER)




Name of Grantee:        No. of Units:    
    
Date of Grant:
January 1, 2013



__________ (“Grantee”) is hereby granted on January 1, 2013 (the “Grant Date”)
under Section 7.3 of the Vectren Corporation At Risk Compensation Plan (the
“Plan”) a grant of _____ Stock Unit Awards on the following terms and
conditions:
1.    Restriction.


(A) Value of the Stock Unit Award. Subject to approval by the Compensation and
Benefits committee (Committee) of the Board of Directors (Board) of Vectren
Corporation (Company), as of the date of the lifting of the restrictions or no
later than sixty days after that date or if subject to 1.(C)(ii) no later than
two and one half months after the end of the performance period, the Grantee
shall be paid, for each Stock Unit Award, in cash, the value of one share of
Common Stock determined by calculating the average of the closing price of the
Common Stock on the New York Stock Exchange for the three consecutive trading
days immediately preceding December 25, 2016, or if the lifting of restrictions
occurs prior to December 25, 2016, the Fair Market Value of one share of Common
Stock on the date the restrictions lapse; provided, however, if the restrictions
are being lifted as of December 31, 2016, and the Grantee is not then in
compliance with the share ownership guidelines established by the Company's
Board, at that time the value of each Stock Unit Award shall be paid to the
Grantee in one unrestricted share of the Company's common stock. The
determination of compliance will be made by valuing the Grantee's ownership
interest by averaging the high and low prices of a share of the Company's common
stock during the preceding month of November and comparing the resulting amount
of ownership interest against the then applicable share ownership guideline.
 
(B)
Restricted Period. Except as otherwise provided pursuant to or in accordance
with the terms and provisions of this Agreement or the Plan, the Stock Unit
Awards shall not be sold, exchanged, assigned, transferred or permitted to be
transferred, voluntarily, involuntarily, or by operation of law, delivered,
encumbered, discounted, pledged, hypothecated, or otherwise disposed of during
the “Restricted Period,” which shall, with respect to each Stock Unit Award
commence on the Grant Date and, except as otherwise provided in this Agreement
or the Plan, end on December 31, 2016.

(i)
Final Measurement of the Stock Unit Award. Except as provided in this Agreement
or the Plan, including Section 7.4(b)(i) and Article X, the lifting of the
transferability restrictions and the forfeitability provisions shall be
dependent on (1) the shareholder value performance (as measured by total
shareholder return or TSR) of the underlying Stock during the TSR Measuring
Period (January 1, 2013 through December 31, 2015), (2) the earned return on
equity (ROE) of Vectren Corporation (Company) for the twelve months ended
December 31, 2015 (the ROE Measuring Period) relative to the performance metrics
established by the Compensation and Benefits committee (Committee), and (3) the
continued employment of the Grantee until December 31, 2016.



(a) Total Shareholder Return. Fifty percent of the final amount of the Stock
Unit Award shall be determined based upon the Company's TSR performance relative
to the TSR of the companies within the peer group established by the Committee
and determined in accordance with the rules established by the Committee, all of
which are incorporated




--------------------------------------------------------------------------------




herein by reference. In addition to the information that is incorporated herein
by reference, the TSR performance conditions will operate in the following
manner. For the TSR Measuring Period, the shareholder value performance of the
Company shall be compared with the shareholder value performance of the group of
comparable companies designated by the Committee. TSR performance shall be
determined separately for Company and for each company included as part of the
group of comparable companies by dividing:
(1)
the difference between

(A)    the sum of (A) the average for each peer group company of the monthly
averages of the highest and lowest trading price of the common stock of such
company for the last twelve (12) months of the TSR Measuring Period, and (B) any
dividends, cash or stock, paid per share with respect to such company's common
stock during the TSR Measuring Period, and
(B)    the average for each peer group company of the monthly averages of the
highest and lowest trading price of the common stock of such company for the
twelve (12) months immediately preceding the TSR Measuring Period,
by
(2)
(B) above; provided, however, that if during the period in which shareholder
value performance is determined, Company or any of the comparable companies
incurs a change in its outstanding shares because of a stock dividend, stock
split, merger, consolidation, stock rights plan or exchange of shares or other
similar corporate change, the Committee shall appropriately modify the above
shareholder value performance determination to reflect such change in
capitalization.

Pursuant to the TSR Performance Schedule applicable to this Grant and
established by the Committee, depending on how Company performs in relationship
to the group of comparable companies with respect to its TSR performance, fifty
percent of the Stock Unit Award will be subject to adjustment at the end of the
TSR Measuring Period.
(b) Earned Return on Equity. Fifty percent of the final amount of the Stock Unit
Award shall be determined based upon the Company's earned ROE for the twelve
months ended December 31, 2015 relative to the metrics established by the
Committee and determined in accordance with the rules established by the
Committee, all of which are incorporated herein by reference.


(ii)
Lifting of Restrictions. The restrictions applicable to the Stock Unit Awards
held by the Grantee at the end of the TSR and ROE Measuring Periods (after the
completion of the adjustments in the number of Stock Unit Awards by reason of
the computations called for by the (A) the TSR Performance Schedule, and (B) the
ROE metrics) (January 1, 2013 through December 31, 2015 is the “Performance
Period”) shall be lifted in whole as of December 31, 2016; provided, however,
that except as provided in the Plan, which directs, under certain conditions,
that the restrictions shall be lifted earlier: (a) the restrictions shall be
lifted on December 31, 2016 only if the Grantee is still employed by a
Participating Company on that date, and, subject to the terms of this Agreement
and the Plan, (b) if the Grantee ceases to be employed by a Participating
Company before the restrictions lapse on any Stock Unit Awards held by him or
her, the Stock Unit Awards still subject to restrictions shall be immediately
forfeited.

(iii)
Continued Service As A Director. If the Grantee (a) whose employment is
terminated with a Participating Company for any reason and (b) who is a director
of Company immediately prior to the Grantee's termination of employment
continues to serve Company as a director following the Grantee's termination of
employment, the Committee shall have the complete and sole discretion to deem
the Grantee's employment with the Participating Company as continuing for





--------------------------------------------------------------------------------




purposes of this grant of Stock Unit Awards for all or a portion of the period
in which the Grantee continuously serves as a member of the Board.
(C)
Disability, Death or Retirement. In the event of the Grantee's death,
Disability, or Retirement the following shall apply:

 
(i)
If such event occurs after the end of the Performance Period but before the end
of the Restriction Period, the restrictions on the Stock Unit Awards shall be
immediately removed;

 
(ii)
In the event of the Grantee's Disability or Retirement before the Performance
Period has ended, the restrictions on the Stock Unit Awards shall be removed
upon (a) expiration of the Performance Period, and (b) certification by the
Committee of the Company's performance under the Total Shareholder Return and
Return on Equity metrics applicable to this Grant. The number of Stock Unit
Awards the Grantee shall be entitled to, if any, shall equal (i) the number of
Stock Unit Awards, if any, the Grantee would otherwise be entitled to had the
individual been an active Participant at the end of the Performance Period
(i.e., as adjusted or forfeited based on the Performance Criteria) multiplied by
(ii) the portion of Performance Period the Grantee was an active Participant
hereunder;

 
(iii)
In the event of the Grantee's death before the Performance Period has ended, the
restrictions on the Stock Unit Awards shall be removed upon the Grantee's date
of death, and the number of Stock Unit Awards the Grantee shall be entitled to,
if any, shall equal the number of Stock Unit Awards contingently granted
hereunder without any further adjustment; and

 
(iv)
Notwithstanding the terms of the Plan and any other provision of this Agreement,
in the event of the Grantee's Disability or Retirement prior to the end of the
Performance Period, the Committee may, but shall not be obligated to, permit the
Grantee to receive the number of Stock Unit Awards, if any, that the Grantee
would otherwise be entitled to had the Grantee been an active employee at the
end of the Performance Period (as adjusted or forfeited based on the Performance
Criteria) without any reduction for the time the Grantee was not an active
employee during the Performance Period.



2.
Capitalization Changes. Prior to the lifting of restrictions, in the event of a
change in the Company's outstanding shares by reason of a stock dividend, stock
split, merger, consolidation, stock rights plan or exchange of shares or other
similar corporate change, the Committee shall make appropriate adjustments in
the number of Stock Unit Awards granted hereunder.

3.
Dividends. Each time a dividend is paid on the Company's common stock, the
amount of the dividend, multiplied by the number of Stock Unit Awards set forth
herein, as adjusted by the receipt of additional Stock Unit Awards under this
paragraph, shall be divided by the closing price of the Company's common stock
on the dividend payment date and such resulting number shall be added to the
number of Stock Unit Awards granted to the Grantee under this Agreement.

4.
Investment Representation. By executing this Agreement, Grantee represents that
the Stock Unit Award is being held in good faith for investment purposes only
and not with a view to, or for sale in connection with, any distribution
thereof, and that any Stock Unit Award Grantee or Grantee's legal
representatives acquire pursuant to this award will be acquired by them in good
faith for investment purposes and not with a view to, or for sale in connection
with, any distribution thereof.

5. Clawback Policy. By executing this Agreement and receiving the Grant provided
for hereunder Grantee acknowledges that under the Dodd Frank Act Wall Street
Reform and Consumer Protection Act (“Act”) Company will be obligated to adopt a
clawback policy that may require, under certain circumstances, the recoupment of
compensation previously paid to designated individuals, including equity based
compensation. Grantee further acknowledges that at the time of this Grant there
is uncertainty regarding the form of such a required clawback policy and until
the federal government provides further guidance in this area Company is not
able to adopt its final policy under the Act. Grantee hereby agrees that during
the pendency of this Grant if and when Company's required clawback policy is
finalized, to the extent that policy is determined to apply to this Grant, which
determination shall be made by the Committee, in their reasonable judgment, at
the time the required policy is finalized by the Committee, the provisions of
that policy shall be incorporated herein by




--------------------------------------------------------------------------------




reference and this Grant shall be subject to that policy as if it was in effect
as of the date hereof. Grantee further acknowledges that pending the
finalization of that policy, this grant shall be subject to any interim policy
that may be effective during the pendency hereof including the policy adopted on
March 2, 2011, as the same may be amended from time to time.
6.
Continued Employment. Nothing in this Agreement shall restrict the right of
Vectren Corporation or its affiliates to terminate Grantee's employment or
status as a consultant at any time with or without cause.

7.
The Plan. This grant is subject to all the terms, provisions and conditions of
the Plan, which is incorporated herein by reference, including the defined terms
not otherwise defined herein, and to such regulations as may from time to time
be adopted by the Committee. In the event of any conflict between the provisions
of the Plan and the provisions of this Agreement, the terms, conditions and
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.

9.
Withholding. Vectren shall withhold all applicable taxes required by law from
all amounts paid in satisfaction of the award.

10.
Notices. All notices by the Grantee or his or her assigns to Vectren shall be
addressed to Vectren Corporation, One Vectren Square, Evansville, Indiana 47708,
Attention: Corporate Secretary, or such other address as Vectren may, from time
to time, specify. All notices by Vectren to the Grantee shall be addressed to
the Grantee at their current work location at Vectren or, if they are no longer
employed by Vectren, at the address on file for the Grantee with the Human
Resources department of Vectren.









VECTREN CORPORATION




By:    _________________________________
Its: A Duly Authorized Signatory on behalf of the Compensation and Benefits
Committee    




Accepted as of the date first above written




______________________________________ Grantee




















